     Case 2:03-mc-00035-WDK-KES Document 9 Filed 02/05/19 Page 1 of 1 Page ID #:32



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,        )          CASE NO: 2:03-mc-00035-WDK(KESx))
 9                                    )
                                      )
10                    Plaintiff,      )          ORDER GRANTING PLAINTIFF’S
                                      )          AP P LICATION PERMITTI NG
11   v.                               )          SERVICE OF PROCESS [PROPOSED]
                                      )
12   GARY R. STANBRIGE, individually: )
     and DOES 1 trough 10, inclusive, )
13                                    )
                                      )
14                  Defendant.        )
15
16
           IT IS HEREBY ORDERED, that Plaintiff’s Application for Order Permitting
17
     Service of Process is Granted, and that any agent of DIRECT LEGAL SUPPORT, who
18
     is at least 18 years of age, of suitable discretion, and not a party for this action, be
19
     authorized and appointed to serve the writ issued in this action.
20
21
22         IT IS SO ORDERED
23
             2/5/2019
24 Dated:
                                   WILLIAM D. KELLER, DISTRICT JUDGE
25                                 UNITED STATES DISTRICT COURT
26
27
28

                                                2
